Citation Nr: 0304626	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for cancer of the right 
leg, as secondary to the service-connected right knee 
instability with history of meniscal tear (right knee 
disability).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946, and from September 1950 to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Regional Office (RO).


FINDINGS OF FACT

The veteran's cancer of the right leg is not shown to be the 
result of his service-connected right knee disability.


CONCLUSION OF LAW

The veteran's cancer of the right leg is not proximately due 
to or result of the service-connected right knee disability. 
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran has been in receipt of service connection for a 
right knee disability since separation from service, 
initially rated zero percent, rated 10 percent from December 
1979; and rated 30 percent from February 2000.  

The veteran's private medical records indicate that he was 
diagnosed with adenocarcinoma of the prostate and numerous 
sites of metastatic disease in the right lower extremity, 
lumbar spine, and ribs in March 2001.  Subsequent records 
indicated that the diagnosis was changed to follicular 
lymphoma with metastasis.  

Private medical records from a private orthopedist, Joe N. 
Jarrett, Jr., M.D., dated in September and October 2002 are 
of record.  The latest diagnosis was: metastatic disease, 
right hip, femur and lumbosacral spine, secondary to prostate 
cancer and/or non-Hodgkins lymphoma; Paget's disease of the 
right hip; and degenerative joint disease of the right knee.  

A letter from the veteran's private cancer specialist, 
Renwick N. Goldberg, M.D., dated in October 2002, is of 
record.  The physician noted that the veteran had a right 
knee injury for many years and superimposed on that condition 
is metastatic disease.  

The veteran contends that his non-Hodgkins lymphoma may have 
been caused by the service-connected injury to his right 
knee, as the weakened joint may have precipitated, and been 
the original site, of his lymphoma.  He also notes that his 
nonservice-connected left lower extremity does not have any 
carcinoma.  He also contends that, at least, he is entitled 
to a VA examination to determine if his service-connected 
right knee disability cased his carcinoma.  

Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  
In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

The only evidence to support the veteran's claim is his 
contentions.  However, being a layman, he has no competence 
to proffer a medical opinion as to questions of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His lay assertions cannot constitute competent evidence as to 
the claimed cause of his metastatic disease of the right 
lower extremity.

Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In December 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board notes the contentions of the veteran that he is 
entitled to a VA examination.  However, there is no 
reasonable possibility that such an examination would find 
that the veteran's service-connected right knee disability 
caused the veteran's metastatic disease to the right lower 
extremity, in light of the multiple opinions of his own 
physicians that the condition was caused by prostate cancer 
and/or non-Hodgkins lymphoma, and was superimposed on the 
service-connected disability.  Therefore, further development 
is not warranted.  


ORDER

Entitlement to service connection for cancer of the right 
leg, as secondary to the service-connected right knee 
disability is denied.  



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

